DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on October 25, 2018. It is noted, however, that applicant has not filed a certified copy of the TW107214520 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Chou US Patent Application Publication 2019/0265516.
Regarding claim 1 Chou discloses eyewear (title e.g. figure 1) comprising: a frame (e.g. frame 1) having for holding at least one lens (inter alia paragraph [0005] e.g. lens assembly hole 11); a lens coupled to the frame (implicit given paragraph [0002-03] particularly “eyeglasses, it mainly comprises a frame, lenses disposed and fixed in the frame”), the frame having at least one temple arm (inter alia paragraph [0005] e.g. temple 2); a side shield mounted on the frame (inter alia paragraph [0005] e.g. figure 7 shield pieces 3); wherein the side shield is formed with a tab (inter alia paragraph [0005] e.g. inserting part 31) that engages a notch in the temple arm (inter alia paragraph [0005] e.g. receiving slot 21) and the notch and the tab being formed with corresponding recesses (e.g. engaging hole 22) and protrusions (e.g. engaging part 32) that interlock with each other when the tab and the notch are fully engaged (inter alia paragraph [0018] “the engaging part (32) in the inserting part (31) is engaged with the engaging hole (22) for fixation, and the two shield pieces (3) are thus detachably disposed between the pair of temples (2) and the frame (1), allowing the two shield pieces (3) to tightly contact an outside of the frame (1)”).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croft et al. US Patent Application Publication 2008/0278676.
Regarding claim 1 Croft discloses eyewear (title e.g. figure 6 eyewear 610) comprising: a frame (e.g. frame 615) having for holding at least one lens (e.g. lens 620); a lens coupled to the frame (see figure 6), the frame having at least one temple arm (e.g. ear stems 625); a side shield mounted on the frame (e.g. side shields 635); wherein the side shield is formed with a tab (e.g. tab 640) that engages a notch (e.g. apertures 645) in the temple arm and the notch and the tab being formed with corresponding recesses and protrusions that interlock with each other when the tab and the notch are fully engaged (implicit given paragraph [0074] “removable side-shields 635 attach to the frame 615 and/or ear stems 625 in a snap-on fashion” versus other functional equivalent attachment means listed in paragraph [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US Patent Application Publication 2019/0086688; in regards to a similar device.
Sadler et al. US Patent Application Publication 2014/0340629; in regards to a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                           March 22, 2021